Exhibit 99.2 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:January 29, 2009 This investor update provides information on Continental's guidance for the first quarter and the full year 2009, as well as certain historical information pertaining to the fourth quarter of 2008. Advanced Booked Seat Factor (Percentage of Available Seats that are Sold) Consolidated domestic bookings for the next six weeks are running 1 - 2 points higher as compared to the same period as last year.Mainline Latin bookings are running 1 - 2 points behind last year.Transatlantic bookings are about 6 to 7 points behind last year.Pacific bookings are running 2 - 3 points behind last year. For the first quarter of 2009, the Company expects both its consolidated and mainline load factors to be down approximately 3.5 points year-over-year (“yoy”). Unrestricted Cash, Cash Equivalents and Short Term Investments Balance Continental anticipates ending the first quarter of 2009 with an unrestricted cash, cash equivalents and short-term investments balance of approximately $2.6 billion. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the first quarter 2009 is expected to be between $370 and $380 million. Available Seat Miles (ASMs) 1st Qtr. 2009 Estimate Year-over-Year % Change Mainline Domestic (12.1)% Latin America 0.9 % Transatlantic (2.0)% Pacific (10.5)% Total Mainline (7.4)% Regional (2.6)% Consolidated Domestic (10.3)% International (2.8)% Total Consolidated (6.9)% For the full year 2009, Continental expects its mainline capacity to be down between 3.5% to 4.5% yoy, with its mainline domestic capacity expected to be down 6% to 7% yoy. Load Factor 1st Qtr. 2009 (E) Full Year 2009 (E) Domestic 79 - 80% 81 - 82% Latin America 80 - 81% 81 - 82% Transatlantic 65 - 66% 75 - 76% Pacific 71 - 72% 74 - 75% Total Mainline 75 - 76% 79 - 80% Regional 71 - 72% 74 - 75% Consolidated 74 - 75% 78 - 79% Continental's month-to-date consolidated load factor is updated daily and can be found on continental.com on the Investor Relations page under the About Continental menu. Fourth Quarter 2008 Domestic Performance on a Hub by Hub Basis Continental’s fourth quarter 2008 consolidated domestic capacity at its New York Liberty hub was down 6.2%, with traffic down 8.3%, resulting in a load factor decrease of 1.8 pts, compared to the fourth quarter of 2007.Transcon capacity, which is a subset of New York Liberty capacity, was down 3.2% yoy in the fourth quarter while traffic was down 2.3%, resulting in a load factor increase of 0.8 pts, compared to the same period in 2007.Consolidated domestic capacity at its Houston hub was down 10.7% yoy, with traffic down 10.1%, resulting in a load factor increase of 0.6 pts, compared to the fourth quarter of 2007.Consolidated domestic capacity at its Cleveland hub was down 19.5% yoy, with traffic down 19.6%, resulting in a fourth quarter load factor decrease of 0.1 pt, compared to the same period in 2007. Pension Expense and Contributions Earlier this month the Company contributed $50million to its defined benefit pension plans.The Company expects to make approximately $75 million in additional contributions to its defined benefit pension plans during the remainder of calendar year 2009. Continental estimates that its non-cash pension expense will be approximately $250 million for 2009.This amount excludes non-cash settlement charges related to lump-sum distributions.Settlement charges are expected during 2009, but the Company is not able at this time to estimate the amount of these charges. CASM Mainline Operating Statistics 2009 Estimate (cents) 1st Qtr. Full Year CASM 11.00 - 11.05 10.93 - 10.98 Special Items per ASM - - CASM Less Special Items (a) 11.00 - 11.05 10.93 - 10.98 Aircraft Fuel & Related Taxes per ASM (2.86) (3.05) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 8.14 - 8.19 7.88 - 7.93 Consolidated Operating Statistics 2009 Estimate (cents) 1st Qtr. Full Year CASM 11.93 - 11.98 11.83 - 11.88 Special Items per ASM - - CASM Less Special Items (a) 11.93 - 11.98 11.83 - 11.88 Aircraft Fuel & Related Taxes per ASM (3.09) (3.28) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 8.84 - 8.89 8.55 - 8.60 Variable Compensation In accordance with the Company's profit sharing plan, to the extent applicable, profit sharing accruals are accrued each quarter based on the actual cumulative profits earned year-to-date. For more information regarding this program, see the Company’s 2007 Form 10-K.Generally, the profit sharing program provides for a profit sharing pool for eligible employees of 30% of the first $250 million of annual pre-tax income, 25% of the next $250 million, and 20% thereafter (with certain adjustments to pre-tax income as defined in the profit sharing program). Continental has granted profit based restricted stock unit ("RSU") awards pursuant to its Long-Term Incentive and RSU Program. Expense for these awards is recognized ratably over the required service period, with changes in the price of the Company's common stock and the payment percentage (which is tied to varying levels of cumulative profit sharing) resulting in a corresponding increase or decrease in "Wages, Salaries, and Related Costs" in the Company's consolidated statements of operations.The closing stock price of $18.06 on December 31, 2008 was used in estimating the expense impact of the awards for the Company's 2009 cost estimates included herein. Based on the Company's current assumptions regarding payment percentages and the cumulative profit sharing targets to be achieved pursuant to the awards, the Company estimates that a $1 increase or decrease in the price of its common stock from December 31, 2008 will result in an increase or decrease of approximately $3 million in Wages, Salaries, and Related Costs attributable to the awards to be recognized in the first quarter 2009.For more information regarding these awards, including performance periods and how the Company accrues for the awards, see the Company's 2007 Form 10-K. Fuel Requirements (Gallons) 2009 Estimate 1st Qtr. Full Year Mainline 337 Million 1,417 Million Regional 73 Million 297 Million Mainline Fuel Price per Gallon(including fuel taxes and impact of hedges) $1.99 $2.13 Fuel Hedges - As of January 26, 2009 As of January 26, 2009, the Company's projected consolidated fuel requirements were hedged as follows, excluding recently terminated contracts with Lehman Brothers: Maximum Price Minimum Price % of Expected Consumption Weighted Average Price (per gallon) % of Expected Consumption Weighted Average Price (per gallon) First Quarter 2009 WTI crude oil call options 26% $2.54 N/A N/A WTI crude oil swaps 20% 1.09 20% $1.09 WTI crude oil collars 11% 3.32 11% 2.39 Total 57% 31% Second Quarter 2009 WTI crude oil collars 34% $3.48 34% $2.61 Total 34% 34% Third Quarter 2009 WTI crude oil swaps 5% $1.31 5% $1.31 WTI crude oil collars 10% 3.21 10% 2.40 Total 15% 15% Fourth Quarter 2009 WTI crude oil swaps 5% $1.36 5% $1.36 Total 5% 5% Full Year 2009 WTI crude oil call options 6% $2.54 N/A N/A WTI crude oil swaps 7% 1.17 7% $1.17 WTI crude oil collars 14% 3.40 14% 2.53 Total 27% 21% Based on the forward curve for WTI as of January 26, 2009, the Company estimates that all of its fuel hedges (including the impact of residual unrecognized loss on the fuel hedges with Lehman Brothers) would result in a net increase in fuel expense of $0.33 per gallon in the first quarter 2009 and $0.25 per gallon for the full year 2009.For the un-hedged portion of its consolidated fuel requirements (excluding the effect of fuel hedges with Lehman Brothers) the
